Citation Nr: 0814706	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2003, 
July 2005, and October 2007, this matter was remanded for 
further development.


FINDING OF FACT

There is x-ray evidence of degenerative joint disease of the 
left knee, but there is no recurrent subluxation or lateral 
instability; there is no additional functional loss due to 
pain, weakness, incoordination, or fatigue so as to limit 
flexion to 15 degrees or less or so as to limit extension to 
20 degrees or more.


CONCLUSION OF LAW

The criteria for the entitlement to a disability rating in 
excess of 20 percent for chronic synovitis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2001.  
The letter predated the September 2001 rating decision.  See 
id.  Subsequently, the veteran was issued VCAA letters in 
April 2004, August 2005, January 2006, May 2006, and May 
2007.  Collectively, the VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claim. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the June 2001, April 2004, 
August 2005, January 2006, May 2006, and May 2007 VCAA 
notices fully informed the veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim.  The veteran has submitted several 
lay statements from himself and co-workers addressing the 
effect his disability has on his daily activities and 
employment.  Such lay statements demonstrate that he had 
actual knowledge of the requirements for an increased rating.  
Further, the veteran is represented by a state service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard, supra.   In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains a 
private examination report pertaining to the knee.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports conducted in July 
2001, May 2004, and May 2007.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5258, a maximum schedular rating of 20 
percent is assigned for cartilage, semilunar, dislocated with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

By way of history, service medical records reflect treatment 
for left knee pain and swelling.  In August 1991, he 
underwent a diagnostic arthroscopy of the left knee with 
bone-patellar and tendon-bone anterior cruciate ligament 
reconstruction.  Postoperatively, chronic anterior cruciate 
ligament tear with anterolateral rotary instability of the 
left knee and partial thickness tear at the posterior horn of 
the left lateral meniscus were diagnosed.

The veteran's left knee disability is rated 20 percent 
disabling, effective November 2, 1991.  In July 2001, the 
veteran filed a claim for an increased rating, complaining 
that he experienced constant pain and swelling in the knee.

A September 2000 private treatment record from Bruce 
Watanabe, M.D., reflects that the veteran reported that his 
knee was not fully recovered, but denied any instability.  He 
complained of occasional clicking and very infrequent 
locking.  He denied any giving out.  On physical examination, 
the knee was tender over the medial and lateral joint lines.  
No effusion was detected.  Range of motion was 0 to 135 
degrees.  Anterior drawer and Lachman were negative with a 1+ 
solid end point.  Varus and valgus stress were negative.  
McMurray's sign was negative.  An MRI reflected that there 
was signal present in the medial and lateral menisci.  His 
ACL was intact, and the physician opined that it looked to be 
a well done graft.  Dr. Watanabe's impression was possible 
medial and lateral meniscal tears, and consideration should 
be given for arthroscopy and repairs.

In July 2001, the veteran underwent a VA examination.  He 
reported working in landscaping as well as maintenance at an 
apartment complex.  He complained of daily chronic knee pain, 
which he rated as a 2 or 3 on a 10 point scale, and at times 
goes up to a 10.  He reported intermittent swelling 
approximately 10 times a month with fatigability.  He also 
reported occasional locking, which has increased over the 
last year.  He denied any problems walking upstairs but 
reported occasional pain walking downstairs.  He has joint 
pain more in the lateral anterior area.  He denied any knee 
pain though he reported constant clicking and grinding with 
range of motion.  He reported a 10 degree loss of range of 
motion with active activity.  He occasionally limps, 
especially if doing active sorts of duties like working 
around the apartment complex and mowing lawns.  On physical 
examination, he walked with a normal gait, and his knees were 
in a neutral position.  He had no obvious effusion or 
swelling and his knee was not warm to touch.  His quadriceps 
muscles were well-developed and well-defined.  He had some 
lateral joint line tenderness but no patellofemoral 
tenderness.  He had some clicking with range of motion.  On 
range of motion testing, he had flexion to 130 degrees, 
extension to 0 degrees.  He had a negative McMurray's and 
negative anterior drawer sign.  His quadriceps were 18 inches 
and equal.  His leg lengths were 38 inches and equal.  When 
raising his knee, he had pain.  His sensory was intact, and 
his strength was 5/5.  The examiner diagnosed history of 
anterior cruciate ligament tear status post reconstruction 
and lateral meniscus tear of the left knee with chronic knee 
pain with some associated mild degenerative joint disease.  
The examiner opined that due to the fact that a recent MRI 
showed some mild meniscus tears and some mild degenerative 
joint disease, it is more likely than not that the 
degenerative joint disease in his knee will progress.  

In May 2004, the veteran underwent another VA examination.  
He reported work as a day trader.  He denied any post-service 
injury to the knee.  He reported being able to operate a car 
for at least two hours, associated with increasing pain and 
stiffness at the left knee.  Walking is limited to five or 
ten minutes by left knee pain.  Activities such as golfing 
and weightlifting have been decreased by his knee problem.  
He reported pain, collapsing, locking and instability in the 
left knee.  The instability is mostly a feeling of 
collapsing.  The examiner noted that the veteran has 
subjective feelings of weakness and poor coordination at the 
left knee.  Poor coordination included the collapsing.  He 
did not notice any easy fatigue anywhere in the body.  Flare-
up with activity is most apt to bother the left knee, usually 
with standing, walking, prolonged sitting, and working around 
the house.  Left knee flare-ups happen everyday.  On physical 
examination, there was moderate limping with the left knee.  
He was able to rise on toes and heels.  He could flex forward 
and reach to the lower tibia, showing 80 degrees of back 
flexion.  Legs were equal in length.  Alignment of the lower 
extremities were very good.  Range of motion was 0 to 125 
degrees with some pain with movement.  There was some 
guarding of movement to minimize pain.  Motions were the same 
actively and passively.  Pain was over the full range of 
motion, worse at the end of motion.  There was no increase in 
joint fluid at either knee.  Patellar pain and crepitation 
were mild on the right and moderate on the left.  Anterior 
tendon structures were nontender at both knees.  Quadriceps 
muscle had a mild disuse atrophy at the left knee.  The left 
knee was tender at medial and lateral joint lines.  Ligaments 
were normal at both knees.  Anterior cruciate ligament 
stability was normal.  The examiner diagnosed status-post 
reconstructive surgery.  The examiner opined that the joint 
had progressed to a moderate post-traumatic degenerative 
arthritis and it continues with some tearing of medial and 
lateral meniscus.  Continued pain, collapsing, and 
instability at the left knee was diagnosed as chronic 
synovitis and degenerative arthritis associated with 
continued caring of medial and lateral meniscus.  Ligament 
stability was very good.  The examiner opined that left knee 
pain is probably worsened by chronic tension and/or 
depression.  The veteran denied being aware of any such 
difficulty but various factors indicated that this is 
probable.  The examiner's prognosis was that he would 
probably continue to have bothersome symptoms at the left 
knee, although certain kinds of treatment might give some 
improvement.  The examiner also noted that the veteran's 
subjective symptoms are quite bothersome.  Decreasing flexion 
of the left knee by 35 degrees would represent these symptoms 
at that knee.  He also has flare-up problems.  Decreasing 
flexion of the left knee by 30 degrees would represent the 
flare-ups.

In May 2007, the veteran underwent another VA examination.  
He reported many jobs since separation including selling 
cameras, working in product research.  He reported currently 
marketing and selling cell phones.  He does not tolerate long 
periods of standing in any job he has worked at since 
service.  He reported daily pain in the knee, in the center 
and front of the knee by the patellofemoral part of the 
joint.  Average pain while seated is 2 on a 10 point scale.  
The pain increases to a 9 out of 10 with increased difficulty 
walking or with a change in weather with lowering of 
barometric pressure and bad weather.  Treatment of his left 
knee is with heat first followed by ice with increased knee 
pain.  He also uses a left knee sleeve at times if he has 
increased pain.  He had recently begun to use a walking stick 
for longer walks outside, but does not use a cane.  He does 
not use a hinged knee brace.  He occasionally takes Advil or 
ibuprofen once or several times a day for increased low back 
pain or left knee pain.  Flare-ups to a higher pain level 
occur with walking or weather change.  He denied a history of 
major flare-ups, and denied incapacitating episodes.  He 
reported a feeling of weakness, feeling of increased 
fatigability, and also lack of endurance of his left knee.  
He reported stiffness of his left knee especially if the knee 
is swollen.  He indicated that the knee swells for a day or 
two once or twice a week.  The knee occasionally feels like 
it does not extend properly and does not work the way it 
should.  He indicated that he has had giving way and has 
fallen five or six times over the year because of the left 
knee pain.  He reported a feeling of catching in the left 
knee but denied locking.  He denied muscle spasms.  With 
regard to activities, he tolerates sitting for an hour or two 
while working on a computer.  He has to occasionally change 
the position of his left knee.  He tolerates driving 
approximately an hour and has to get out and move around 
because of increased pain.  He tolerates standing between 45 
and 60 minutes.  He tolerates walking up to a quarter mile 
and gets increased pain in his knee and back.  He has 
increased pain when putting on shoes and socks.  He denied 
taking any nightly medications.  At work he avoids stooping, 
and prolonged standing or walking.  He has had occasional 
falls at work.  He gets increased knee pain going up and down 
stairs, and avoids crouching and does not walk on ladders.  
The examiner observed that while the veteran was seated he 
did not grimace.  He occasionally changed his left knee 
position.  After he was seated for 20 minutes, he reported 
that the pain was a 3 on a 10 point scale.  He stood up and 
did not grimace.  He shifted weight to the right and did most 
of the weightbearing on his right lower extremity.  He walked 
approximately 50 feet without the use of a walking aid.  He 
had a moderate left limp, and his gait speed was slow.  After 
walking, pain increased to a 5 out of 10.  He did a few steps 
of a slow run, but was spending very little time on the left 
leg and more time on the right leg.  He did not grimace, but 
avoided this.  He was able to tiptoe and heel stand.  He had 
increased left knee pain taking off shoes and socks.  

On physical examination, the knee had tenderness to palpation 
over the left patellofemoral joint and the patellar tendon, 
over the medial and lateral joint line, and also in the 
popliteal fossa.  No swelling was noted.  There was minimal 
crepitus of patellofemoral joints of the left knee.  There 
was no effusion and no increased warmth of either the right 
or left knees.  The examiner could find no laxity of 
cruciates or collateral ligaments of the right or left knees.  
Steinmann test of the knee for meniscal problems was painful 
on the left.  His knees would not flex enough to do 
McMurray's test.  Both knees fully extended to 0 degrees.  
The right knee flexed repeatedly (three times) to 115 degrees 
with no grimacing and no painful arc of motion.  The left 
knee initially flexed from full extension at 0 to 105 
degrees.  Second and third flexions eventually increased left 
knee flexion to 115 degrees.  After this was done he had an 
exaggerated pain response, and at various aspects of flexion 
and extension he grimaced.  He did not grimace with initial 
flexions or extensions of the knee.  There was no additional 
loss of range of motion of the left knee because of pain.  
There was no weakened movement, excessive fatigability or 
lack of endurance with repeated range of motion examination.  
There was no excessive fatigability, lack of endurance or 
weakened movement with walking 50 feet.  He had a left limp 
and increased pain with walking the 50 feet.  There was no 
incoordination observed.  

The examiner noted the veteran reported that his left knee 
had worsened since the May 2004 VA examination.  He reported 
an increase in pain, becoming less active, and an increased 
fear of falling.  The examiner opined that his functional 
impairment of the left knee was moderate.  The examiner could 
not identify any ligamentous instability of the left knee.  
There was no laxity of the anterior or posterior cruciate or 
the medial or lateral collateral ligaments of the left knee.  
There was no evidence of recurrent subluxation or lateral 
instability of the left knee.  An x-ray showed that alignment 
remained normal; joints spaces were maintained; and, there 
was no significant left knee effusion.

It appears that at the time of the filing of his increased 
rating claim, the left knee disability was rated by the RO as 
20 percent disabling under Diagnostic Code 5257.  However, 
after reviewing the evidence, the Board finds that a 
compensable rating under Diagnostic Code 5257 is not 
warranted.  The medical evidence is against a finding of 
recurrent subluxation or lateral instability.  Instead, the 
evidence shows chronic synovitis and mild degenerative 
arthritis, and the Board finds that the veteran's knee 
disability should be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5020, which is rated as arthritis under 
Diagnostic Code 5003.  In turn, this requires rating the 
veteran's disability under the rating criteria for limitation 
of motion, Diagnostic Codes 5260 and 5261.  

In consideration of the diagnostic criteria for limitation of 
motion, the Board finds that a disability rating in excess of 
20 percent is not warranted.  Specifically, the September 
2000 examination report reflects range of motion of 0 to 135 
degrees; the July 2001 VA examination report reflects range 
of motion of 0 to 130 degrees; the May 2004 VA examination 
report reflects range of motion of 0 to 125 degrees; and, the 
May 2007 VA examination report reflects range of motion of 0 
to 105 degrees, and then 0 to 115 degrees.  Such range of 
motion is noncompensable under the provisions of both 
Diagnostic Codes 5260 and 5261.  Even in consideration of the 
May 2004 VA examiner's opinion that the veteran's flexion was 
additionally limited by 35 degrees due to subjective symptoms 
of pain, and 30 degrees during flare-ups, such limitation of 
motion does not warrant a disability rating in excess of 20 
percent under the rating criteria.  

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  The Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to pain 
and believes that the 20 percent rating for limitation of 
motion with pain (although noncompensable under Codes 5260 
and 5261) under Diagnostic Code 5003 is all that is permitted 
under that regulatory provision.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right knee disability under Diagnostic Codes 5003 
and 5257, which is allowed so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O .G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59).  See also Esteban, 6 Vet. 
App. at 261 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately); but see 38 
C.F.R. § 4.14 (2003) (the evaluation of the same disability 
under various diagnoses is to be avoided).  Although the 
medical records reflects subjective complaints of 
instability, collapsing and "giving way," the objective 
findings for the period 2000 through 2007 do not reflect 
findings of subluxation or lateral instability.  
Specifically, the May 2004 VA examiner opined that the 
anterior cruciate ligament stability was normal, and the May 
2007 VA examiner specifically noted that no ligamentous 
instability could be identified, and that there was no laxity 
of the anterior or posterior cruciate or the medial or 
lateral collateral ligaments of the left knee.  The examiner 
stated that there was no evidence of recurrent subluxation or 
lateral instability of the left knee.  Thus, a disability 
rating under Diagnostic Code 5257 is not appropriate based on 
the objective findings of record, as there have been no 
objective findings of recurrent subluxation or lateral 
instability.  

The Board finds that the 20 percent disability rating 
effectively considers the veteran's functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board 
acknowledges the veteran's reports of pain, and the May 2007 
VA examiner's assessment of moderate functional impairment of 
his activities of daily living.  The Board also acknowledges 
the written statements prepared by the veteran attesting to 
his symptoms and effect on his daily activities and 
employment, and the lay statements prepared by his co-workers 
attesting to the effects on his employment.  The Board finds, 
however, that the 20 percent rating takes into consideration 
the veteran's complaints of knee pain and any functional 
loss, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 
4.59 do not provide a basis for a higher rating.  See DeLuca, 
8 Vet. App. at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's knee disability.  See Schafrath, 1 Vet. App. at 
592-593.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected left knee disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Initially, the Board acknowledges that the 
veteran has been employed in several different capacities 
over the years; however, he has continued to remain employed 
during the course of this appeal.  The veteran has indicated 
that he cannot tolerate standing or sitting for long periods 
of time, and his co-workers have also described incidents 
where the veteran fell or had to sit down.  While such 
complaints have been considered in assigning the 20 percent 
disability rating, VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Thus, there is no 
evidence that his left knee disability by itself has resulted 
in marked interference with earning capacity to warrant 
extra-schedular consideration.  Additionally, the record does 
not reflect frequent periods of hospitalization due to his 
left knee disability.  Accordingly, the Board finds that the 
impairment resulting from the veteran's left knee disability 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


